      Case 1:19-cv-08076-RA-BCM Document 113 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 EFCG, INC.,                                                       DOC#:
                                                                   DATE FILED: 8/7/2020
                              Plaintiff,

                         v.                                          19-CV-8076 (RA)

 AEC ADVISORS, LLC, ANDREJ AVELINI,                                       ORDER
 JOSHUA LAHRE, TYLER ALBRIGHT,
 AND JOSEPH SMETONA,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         For the reasons articulated at today’s hearing, EFCG’s motion for a preliminary injunction

is denied. The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 92.

SO ORDERED.

Dated:      August 7, 2020
            New York, New York


                                                  RONNIE ABRAMS
                                                  United States District Judge
